Case 20-10649-jkf        Doc 21     Filed 06/08/20 Entered 06/08/20 14:14:48        Desc Main
                                    Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         Felicia Neal
                                                         Bankruptcy No. 20-10649-JKF

                               Debtor

         TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of
Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee
in the above-captioned case.

2.       The within case was commenced by the filing of a Chapter 13 petition on 01/31/2020.

3.       This Motion to Dismiss has been filed for the following reason(s):

         •   The Plan does not appear to be feasible.

        WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee, requests that the
Court, after a hearing, enter an Order dismissing this case.

Date: 06/08/2020                                  Respectfully submitted,

                                                  /s/ Polly A. Langdon, Esq.
                                                  Polly A. Langdon, Esq.
                                                  for
                                                  Scott F. Waterman, Esq.
                                                  Standing Chapter 13 Trusteee
                                                  2901 St. Lawrence Avenue, Suite 100
                                                  Reading, PA 19606
                                                  Telephone: (610) 779-1313
